DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.  
Claims 1-16 are pending.  Claims 1-7 and 16 are the subject of this NON-FINAL Office Action.  Claims 8-15 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following NON-FINAL Office Action is considered withdrawn in view of Applicant's response.

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
A. Apparatus and Method of Using in Same Claim
A single claim which claims both an apparatus/device and the method steps of using the apparatus is indefinite.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011) (A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph);  IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384 (Fed. Cir. 2005) (“The Board of Patent Appeals and Interferences [] of the PTO, however, has made it clear that reciting both an apparatus and a method of using that apparatus renders a claim indefinite under section 112, paragraph.”) (citing Ex parte Lyell, 17 USPQ2d 1548 (BPAI 1990)); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) (A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.).
Here, the preamble of claim 1 states “[a] fusing apparatus,” then states two generic physical components of this system (enclosure, and thermic source), following by a method of using the system.  Specifically, claim 1 states 
a control to continuously deliver levels of the thermal energy produced by the thermic source during a build cycle, including deliver a first phase of energy with the first emission spectrum over the course of a pass of the thermic source across the build zone in one direction to raise a thermal level of the patterned build material and the fusing agent contained on the build zone above a melt temperature, and deliver a second phase of energy with the second emission spectrum over the course of a next pass of the thermic source across the build zone in an opposite direction to maintain the melt temperature.

The 6-page specification never defines “control.”  A common definition of “control” (noun) is “an act or instance of controlling.”  Merriam-Webster, definition of control, avail at https://www.merriam-webster.com/dictionary/control, accessed 08/19/2022.  In other words, “a[n] [act] to continuously deliver . . .” encompasses a method.  Similarly, claim 16 recites an additional method.  Thus, claims 1-7 and 16 are confusing because it recites both an apparatus/device and the method steps of using the apparatus.

New Grounds of Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by BURRIS (WO 2014/144482 A1), as evidenced by BURRIS2 (US 2014/0265046A1).
	As to claim 1, BURRIS teaches a fusing apparatus for an additive manufacturing machine, comprising: an enclosure movable bi-directionally in an x-direction across a build zone, the build zone to contain a build material and a fusing agent (print head enclosure capable of moving bidirectionally in x-direction over build platform 112 that also capable of moving bidirectionally in x-direction; Figs. 2 & 7-11); a thermic source housed in the enclosure, the thermic source to direct thermic energy toward the build zone, the thermic source including a warming source to emit a first emission spectrum and a fusing source to emit a second emission spectrum (first laser optic 141, second laser optic 142; Figs. 7-11); and a control to continuously deliver levels of the thermal energy produced by the thermic source during a build cycle (controller or processor; paras. 0028-29, 0046-48, 0068, 0101-02 and claims 14-15).
	As to “the build zone to contain a build material and a fusing agent,” this intended use of the build zone fails to explain any structural features of the build zone distinguishable from BURRIS which teaches build platform 112.
	As to “the thermic source to direct thermic energy toward the build zone” with “a warming source to emit a first emission spectrum and a fusing source to emit a second
emission spectrum,” this intended use of the thermic source fails to explain any structural features of the thermic source distinguishable from BURRIS which teaches laser optic system with multiple laser output optics 141-43.
	As to “a control to continuously deliver levels of the thermal energy produced by
the thermic source during a build cycle,” this intended use of the generic “control” fails to explain any structural features of the thermic source distinguishable from BURRIS which teaches laser optic system with multiple laser output optics 141-43.
	Even if the claims recited these features configured to performed the claimed intended uses, yet BURRIS still teaches as much.  BURRIS teaches independently controlled lower-powered energy to melt powder or maintain melt state, and higher-powered energy to sinter (paras. 0069, 0078-79, 0087, 0099-0101 and Figs. 7-11).  Figures 8-10 are shown for reference, below:

    PNG
    media_image1.png
    570
    472
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    696
    438
    media_image2.png
    Greyscale

	As to claim 2, “the thermic source is to continuously modulate thermic energy during the build cycle” is an intended use that fails to distinguish over the thermic source of 141-43 of BURRIS.  Even if the claim was amended to recite “the thermic source is configured to continuously modulate thermic energy during the build cycle,” yet BURRIS teaches as much (paras. 0077-79, 0087, 0098-0101).
	As to claim 3, BURRIS teaches the fusing source is adjustable independent of the warming source during the build cycle (paras. 0046, 0047, 0062, 0069, 0081).
	As to claim 4, BURRIS teaches the warming source has a controlled pulse width modulation over the build cycle (pulse time, AKA pulse width, modulation of light sources; para. 0048, 0069 and claim 15).
	As to claim 5, BURRIS teaches wherein the control includes an infrared camera and a proportional integral derivative controller (PID) (“In one implementation, Block S110 implements methods and techniques described in U.S. Patent Application No. 14/212,875 to detect a temperature, a peak temperature, and/or a temperature gradient at a surface of the topmost layer of powdered material deposited over the build platform 112. In this implementation, Block S110 can also retrieve melting temperature parameters for the particular type of powdered material – such as from the material cartridge as described above - insert this temperature parameter and the detected peak temperature at a laser sintering site on the layer of material into a proportional-integral-derivative controller, and adjust the power of the first laser diode 171 according.”; para. 0101).  U.S. Patent Application No. 14/212,875 published as BURRIS2 (US 2014/0265046A1) teaches “image sensor 140 and to correlate a light intensity of a pixel within the first digital image with a temperature at the laser sintering site at the first time based a shutter speed of the image sensor 140” (para. 0007).  This image sensor can include infrared detection (paras. 0044-45, 0071); and PID (para. 0097).  In other words, BURRIS incorporates the teaching of BURRIS2 as to “methods and techniques described in U.S. Patent Application No. 14/212,875 to detect a temperature, a peak temperature, and/or a temperature gradient at a surface of the topmost layer of powdered material deposited over the build platform 112,” which include using IR image sensor 140.
	As to claim 6, BURRIS teaches the fusing source includes at least two lamps (laser diode light array; paras. 0042-47).  A diode is a type of “lamp” that emits light.
	As to claim 7, BURRIS teaches wherein the first emission spectrum has a lower energy level emission than the second emission spectrum (Figs. 8-9, for example; see also paras. 0043, 0046, 0048, 0069, 0094, 0099 and claims 5, 17, 30, 38).

Claims 1-3, 6-7 and 16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by EDERER (DE102015006533A1, published 06/23/2016).
	As to claim 1, EDERER teaches a fusing apparatus for an additive manufacturing machine, comprising: an enclosure movable bidirectionally in an x-direction across a build zone, the build zone to contain a build material and a fusing agent (print head enclosure capable of moving bidirectionally in x direction over construction platform 102; Figs. 4-5 & 9-13); a thermic source housed in the enclosure, the thermic source to direct thermic energy toward the build zone, the thermic source including a warming source to emit a first emission spectrum and a fusing source to emit a second emission spectrum (“a heat lamp can be constructed in such a way that it contains both the radiators for setting the basic temperature in the installation space and the radiators necessary for the solidification process, which in turn can cover at least two different wavelengths or ranges”; Figs. 9-11 and para. 0111); and a control to continuously deliver levels of the thermal energy produced by the thermic source during a build cycle (controller or processor; paras. 0025).
	As to “the build zone to contain a build material and a fusing agent,” this intended use of the build zone fails to explain any structural features of the build zone distinguishable from EDERER which teaches construction platform 102.
	As to “the thermic source to direct thermic energy toward the build zone” with “a warming source to emit a first emission spectrum and a fusing source to emit a second
emission spectrum,” this intended use of the thermic source fails to explain any structural features of the thermic source distinguishable from EDERER which teaches multiple heat lamps 500, 507, 509.
	As to “a control to continuously deliver levels of the thermal energy produced by
the thermic source during a build cycle,” this intended use of the generic “control” fails to explain any structural features of the thermic source distinguishable from EDERER which teaches multiple heat lamps 500, 507, 509.  Even so, EDERER teaches “further object of the present invention was to provide a method that allows a constant, controllable and/ or essentially uniform temperature distribution in the molded part to be produced in the 3D molded part to be produced and/ or the building material surrounding this molded part during the construction process to achieve and / or to avoid or at least reduce excessively high and unfavorable temperature gradients over the construction area” (para. 0025).
	Even if the claims recited these features configured to perform the claimed intended uses, yet EDERER still teaches as much.  EDERER teaches independently controlled lower-powered energy to melt powder or maintain melt state, and higher-powered energy to sinter (para. 0111, for example).  Figures 9-11 are shown for reference, below:
 
    PNG
    media_image3.png
    307
    401
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    337
    497
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    286
    490
    media_image5.png
    Greyscale

	As to claim 2, “the thermic source is to continuously modulate thermic energy during the build cycle” is an intended use that fails to distinguish over the thermic source with multiple heat lamps 500, 507, 509 of EDERER.  Even if the claim was amended to recite “the thermic source is configured to continuously modulate thermic energy during the build cycle,” yet EDERER teaches as much (para. 0111, for example).
	As to claim 3, EDERER teaches the fusing source is adjustable independent of the warming source during the build cycle (paras. 0025, 0109, 0111, 0118).
	As to claim 6, EDERER teaches the fusing source includes at least two lamps (paras. 0109).  
	As to claim 7, EDERER teaches wherein the first emission spectrum has a lower energy level emission than the second emission spectrum (para. 0111).
	Previous Response to Arguments
	The Office is not persuaded of error by Applicants’ arguments in the Reply 07/29/2022 because Applicants rely on intended uses to attempt to distinguish an apparatus from the prior art.  Applicants argue that neither BURRIS nor EDERER teach delivering a first phase of energy with a first emission spectrum during a pass of a thermic source across a build zone to raise a thermal level of patterned build material and fusing agent contained on the build zone above a melt temperature, and delivering a second phase of energy with a second emission spectrum during another pass of the thermic source across the build zone to maintain the melt temperature.  However, the claims are directed to an apparatus, which is a product, not a method.  Stating what an apparatus is intended to do fails to distinguish the apparatus (i.e. structure or product) from the prior art apparatuses.  See MPEP § 2114(II).  Thus, this arguments fails at the outset.
	New claim 16 recites another intended use, and is rejected for the same reasons as stated above.
	Finally, it is noted that claim 1 may run afoul of the principles of MPEP § 2173.05(p)(II); and any future amendments should avoid a single claim which claims both an apparatus and the method steps of using the apparatus.

Prior Art
	The following prior art teaches that “warming source” used with “fusing source” are routinely used in powder-based 3D printing: EP 2739457 B1 (Fig. 15); US 2005/0242473 (Fig. 2); WO 2015/106838 A1 (para. 0059); US 20170368740 (para. 0030); US20180141276 (Abstract, Figs. 1-2 and para. 0039); US 20180257301; US 20190202112 (Fig. 1); US 20150064048; US 20170173875; US 20170312983 (Fig. 5); WO 2017200533 A1; US 20170368748; US 20180015663.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743